DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

	           An examiner’s amendment to the record appear below. Should the change and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for examiner’s amendment was given in a telephone interview with Matt Montgomery, on April 5, 2021 to put the case in condition for allowance. 
The Claims are amended, as presented below, to adopt the changes provided by Applicant’s representative on April 5, 2021. 

IN THE CLAIMS:

Please amend claims 1, 15 and 19. 
The listings of claims below will replace all prior versions, and listings, of claims in the application as follows:


1.	(Currently Amended) A method for controlling a building system, comprising:
detecting a real time event at a building using at least one sensor associated with a user device, wherein detecting the real time event is based at least in part on a first directional movement of the user device;
determining a confidence of an unoccupied state of the building based at least in part on a predictive schedule of unoccupied times of the building and detecting the real time event;
increasing the confidence of the unoccupied state upon detecting an occurrence of a second real time event after a pre-determined period of time from the occurrence of the real time event, wherein the occurrence of the second real time event is based at least in part on a second directional movement of the user device different from the first directional movement;
predicting a transition time from the unoccupied state to an occupied state based at least in part on a simultaneous occurrence of the real time event; 
overriding the predictive schedule of unoccupied times based at least in part on the confidence of the unoccupied state of the building  exceeding a threshold value; and
conserving resources associated with the building based at least in part on overriding the predictive schedule, wherein conserving the resources is based at least in part on adjusting parameters associated with controlling the building system.
2.	(Canceled)
3.	(Previously Presented) The method of claim 1, wherein detecting the real time event comprises sensing a door event.
4.	(Previously Presented) The method of claim 1, further comprising:
deducing unoccupied state of the building based on determining a lack of stimulus to the at least one sensor during the pre-determined period of time.
5.	(Original) The method of claim 1, wherein deducing the unoccupied state of the building is based at least in part on the predictive schedule.
6.	(Canceled)
7.	(Previously Presented) The method of claim 1, further comprising:
adjusting a building parameter based at least in part on the increased confidence of the unoccupied state.
8.	(Original) The method of claim 7, wherein the building parameter is a climate parameter.
9.	(Original) The method of claim 7, wherein the building parameter is a lighting parameter.
10.	(Original) The method of claim 7, wherein the building parameter is a security parameter.
11.	(Canceled)
12.	(Original) The method of claim 1, wherein the real time event is a location device being in a specific location.
13.	(Original) The method of claim 1, wherein the real time event is a location device heading in a specific direction.
14.	(Original) The method of claim 1, wherein the real time event is detected with a location device incorporated into a mobile device.
15.	(Currently Amended) A computing device configured for controlling parameters in a building, comprising:
a processor;
memory in electronic communication with the processor; and
instructions stored in the memory, the instructions being executable by the processor to:
detect a real time event at a building using at least one sensor associated with a user device, wherein detecting the real time event is based at least in part on a first directional movement of the user device;
	determine a confidence of an unoccupied state of the building based at least in part on a predictive schedule of unoccupied times of the building and detecting the real time event;
	increase the confidence of the unoccupied state upon detecting an occurrence of a second real time event after a pre-determined period of time from the occurrence of the real time event, wherein the occurrence of the second real time event is based at least in part on a second directional movement of the user device different from the first directional movement;
	predict a transition time from the unoccupied state to an occupied state based at least in part on a simultaneous occurrence of the real time event; 
override the predictive schedule of unoccupied times based at least in part on the confidence of the unoccupied state of the building  exceeding a threshold value; and
conserve resources associated with the building based at least in part on overriding the predictive schedule, wherein conserving the resources is based at least in part on adjusting parameters associated with controlling the building system.
16–17. (Canceled)
18.	(Previously Presented) The computing device of claim 15, wherein the instructions are further executable by the processor to:
adjust a building parameter in response increasing the confidence of unoccupancy.
19.	(Currently Amended) A computer-program product for controlling parameters in a building, the computer-program product comprising a non-transitory computer-readable medium having instructions thereon, the instructions being executable by a processor to:
detect a real time event at a building using at least one sensor associated with a user device, wherein detecting the real time event is based at least in part on a first directional movement of the user device;
determine a confidence of an unoccupied state of the building based at least in part on a predictive schedule of unoccupied times of the building and detecting the real time event;
increase the confidence of the unoccupied state upon detecting an occurrence of a second real time event after a pre-determined period of time from the occurrence of the real time event, wherein the occurrence of the second real time event is based at least in part on a second directional movement of the user device different from the first directional movement;
predict a transition time from the unoccupied state to an occupied state based at least in part on a simultaneous occurrence of the real time event; 
override the predictive schedule of unoccupied times based at least in part on the confidence of the unoccupied state of the building  exceeding a threshold value; and
conserve resources associated with the building based at least in part on overriding the predictive schedule, wherein conserving the resources is based at least in part on adjusting parameters associated with controlling the building system.
20.	(Original) The computer-program product of claim 19, wherein the real time event is detected with a location device incorporated into a mobile device.
21.	(Previously Presented) The computer-program product of claim 19, wherein adjusting parameters further comprises adjusting at least one of lighting in the building or temperature in the building.
22.	(Previously Presented) The method of claim 1, wherein adjusting the parameters further comprises adjusting a level of security monitoring of the building.
23.	(Previously Presented) The method of claim 1, wherein adjusting the parameters further comprises adjusting energy conservation parameters associated with the building.

















--End--











Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance:
As applicant pointed out under Remark section, pages 10-12, Rothwein et al. (US 2004/0001092), taken either singly and/or in combination with other cited prior arts, do not teach the combined functional limitations of determining a confidence of an unoccupied state of the building based at least in part on a predictive schedule of unoccupied times of the building and detecting the real time event; increasing the confidence of the unoccupied state upon detecting an occurrence of a second real time event after a pre-determined period of time from the occurrence of the real time event, wherein the occurrence of the second real time event is based at least in part on a second directional movement of the user device different from the first directional movement; predicting a transition time from the unoccupied state to an occupied state based at least in part on a simultaneous occurrence of the real time event; overriding the predictive schedule of unoccupied times based at least in part on the confidence of the unoccupied state of the building  exceeding a threshold value; and conserving resources associated with the building based at least in part on overriding the predictive schedule, wherein conserving the resources is based at least in part on adjusting parameters associated with controlling the building system, as recited in such manners in each of independent claims 1, 15 and 19. 
Prior arts of record do not teach and/or suggest these claimed limitations, thus, all remaining pending claims 1, 3-5, 7-10, 12-15, and 18-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957.  The examiner can normally be reached on M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISAAC T TECKLU/Primary Examiner, Art Unit 2193